DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-4 and 6-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic apparatus, comprising: a first body; a second body; a rotating shaft structure, configured to connect the first body and the second body; a connection structure, including a first connection terminal connected to the first body, and a second connection terminal connected to the second body; and a circuit board comprising a plastic substrate and a plurality of transmission wires configured in parallel in the substrate, two ends of the transmission wires are connected to the first connection terminal and the second connection terminal respectively, and the circuit board is configured non-planarly along an axial direction of the rotating shaft structure” as recited claim 1, “A connection structure, comprising: a first connection terminal connected to a first body; a second connection terminal connected to a second body; a circuit board comprising a plastic substrate and a plurality of transmission wires configured in parallel in the substrate, two ends of the transmission wires are connected to the first connection terminal and the 
            Claims 2-4, 6-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 16.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848